January 22, 2015

Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711


Re: Cause No. D-1-GN-13-003462
    Court of Appeals No: 03-14-00645-CV

Style: Miriam Stansberry v. Tx School for the Blind and Visually Impaired

Dear Mr. Kyle:

I spoke with Mr. James Sullivan and he stated that he was not aware that there was a
record in the above-entitled case, which is why he did not request that I prepare it. I told
him there was, and he agreed to send payment immediately; therefore, I will have the
record filed with the Court no later than January 30, 2015.


/s/ LaSonya Thomas
Official Court Reporter, 261st District Court
(512) 854-9331